161 S.E.2d 467 (1968)
274 N.C. 166
Samuel G. JONES, Sr.
v.
Nina Williams WARREN and husband, William Warren.
No. 31.
Supreme Court of North Carolina.
June 14, 1968.
*470 George T. Davis, Swan Quarter, and Wheatly & Bennett, Beaufort, for plaintiff appellant.
James R. Vosburgh and John A. Wilkinson, Washington, for defendant appellees.
SHARP, Justice:
The complaint contains the usual and essential allegations in an action of ejectment: that plaintiff owns the described land in fee; that he is presently entitled to its possession; and that defendant who is in possession wrongfully withheld from plaintiff to his specified damage. 1 McIntosh, N.C. Practice and Procedure § 1065 (2d Ed. 1956). Defendants concede that it states a cause of action in ejectment. Had defendants' motion been a demurrer to the complaint it must necessarily have been overruled. G.S. § 1-127; McIntosh, supra § 1194. It was not, however, a demurrer; it was, in fact, a mislabeled motion for judgment on the pleadings. The judgment and appeal entries clearly disclose that the court and the parties so treated it, and that the will of Alice Williams and its probate, the will of Pinta Williams and its probate, and the deed from Wilma Williams to plaintiff were considered as exhibits incorporated by reference in the answer and reply. Appellant's brief is written "on the assumption" that this Court will deem "the defendants' action to be `motion for judgment on the pleadings.'" We so treat it.
"The motion for such judgment is in the nature of a demurrer, allowable against the plaintiff only when the complaint as modified by the reply fails to allege facts sufficient to state a cause of action or admits facts which constitute a complete legal bar thereto." Van Every v. Van Every, 265 N.C. 506, 510, 144 S.E.2d 603, 606. See also Ferrell v. Worthington, 226 N.C. 609, 39 S.E.2d 812; Coleman v. Whisnant, 225 N.C. 494, 35 S.E.2d 647. "When a party moves for judgment on the pleadings, he admits for the purposes of the motion (1) the truth of all well pleaded facts in the pleadings of his adversary, together with all fair inferences to be drawn from such facts, and (2) the untruth of his own allegations insofar as they are controverted by the pleadings of his adversary. The law does not authorize the entry of a judgment on the pleadings in any case where the pleadings raise an issue of fact on any single material proposition." Shaw v. Eaves, 262 N.C. 656, 660, 138 S.E.2d 520, 524. Accord, Erickson v. Starling, 235 N. C. 643, 71 S.E.2d 384. See 3 Strong, N.C. Index, Pleadings § 30 (1960 & Supp.).
The answer denies that plaintiff owns and is entitled to the possession of the land described in the complaint. Defendants allege: The land in suit was formerly the homeplace of Alice Williams. In her will a copy of which is attached to the answershe devised the property to her two daughters, Addie and Nina for life "if they so elected," with remainder to her son, Pinta. Addie and Nina elected to claim the life estate and have possessed the property since their mother's death. Plaintiff has acquired the vested remainder devised to Pinta. The reply admits the will of Alice Williams and its probate in common form *471 as alleged in the answer and makes these additional disclosures: Pinta, by his will, which was probated on 14 January 1954, devised the land to his wife, Wilma. For a valuable consideration, by deed dated 23 May 1956 and recorded 29 May 1956, Wilma conveyed the property to plaintiff. Thereafter, in May 1957, the following "codicil" to the will of Alice Williams was probated in solemn form: "Nina Warren hear life estate if desired." Plaintiff alleges that, as "an innocent purchaser for value," he acquired the land subject only to the life estate of Addie, who is now dead. Thus, in the reply, plaintiff sets out the muniments of title upon which he bases his conclusion, alleged in the complaint, that he is entitled to the immediate possession of the land.
The pleadings establish that plaintiff and Nina claim the land from a common source, the will of Alice Williams, and that plaintiff owns the fee. The question is whether he took it subject to a life estate in Nina. By dismissing plaintiff's action the trial court held that the pleadings, which incorporated the record evidence, disclosed as a matter of law that he did.
The answer alleges that the will of Alice Williams was holographic. This allegation is not admitted by the reply, and the record shows that the will was probated in common form as an attested will upon the oath of two of the three attesting witnesses required by G.S. § 31-18.1not as a holographic in the manner required by G.S. § 31-18.2. The signatures of the three attesting witnesses appear beneath that of the testratrix. Each of the two who proved the will swore that Alice Williams "subscribed her name at the end of the paper writing" and that the witness "did subscribe his name at the end of the will." Thus, the affidavits upon which probate in common form was had established that the phrase under which Nina claims was not on the paper writing at the time the witnesses affixed their signatures. At the May 1957 Term of the Superior Court of Hyde, the phrase, "Nina Warren hear life estate if desired," which appears beneath the signature of the witness was probated in solemn form as a codicil to the will. The absence of signatures beneath the phrase discloses that it was necessarily probated as a holographic codicil.
Defendants argue, however, (1) that the clerk probated the entire paper writing in common form; (2) that even if the probate was erroneous, it was conclusive evidence of the validity of the codicil until set aside by direct attack; and (3) even if it was not probated, the record of the codicil was notice to plaintiff of Nina's title which prevented him from acquiring title as an innocent purchaser for value.
G.S. § 31-19 provides that record and probate of a will is conclusive evidence of its validity until it is vacated or declared void by a competent tribunal. Under this statute, a will probated and recorded in accordance with the applicable statute may not be collaterally attacked and constitutes a muniment of title. In re Will of Puett, 229 N.C. 8, 47 S.E.2d 488. However, as pointed out by Parker, J. (now C. J.), in Morris v. Morris, 245 N.C. 30, 35, 95 S.E.2d 110, 114, "[T]his statute [G.S. § 31-19] is restricted to a decree of probate regular on its face, and does not apply where on the face of the decree of probate it affirmatively shows that the will was not probated as required by mandatory applicable statutes for the probate of wills * * *." G.S. § 31-39 provides, "No will shall be effectual to pass real or personal estate unless it shall have been duly proved and allowed in the probate court of the proper county * * *." In Morris v. Morris, supra, an action under the Declaratory Judgment Act for construction of a will, the probate revealed that a holograph had been probated upon the testimony of only two witnesses. This Court declined to construe an unprobated will because "the probate shows on its face that the paper writing * * * has never been validly proven and probated as a holographic will, and is therefore ineffective to *472 pass real or personal property, G.S. § 31-39." Id. at 33, 95 S.E.2d at 112. Accord, Paul v. Davenport, 217 N.C. 154, 7 S.E.2d 352; Cartwright v. Jones, 215 N.C. 108, 1 S.E.2d 359; Leatherwood v. Boyd, 60 N.C. 123; 57 Am.Jur. Wills § 942 (1948). It is "[t]he probate of a will in the manner provided by law" which is "conclusive in evidence of the validity of the will until it is vacated on appeal or held void by a competent tribunal." Crowell v. Bradsher, 203 N.C. 492, 493, 166 S.E. 331, 332; Edwards v. White, 180 N.C. 55, 103 S.E. 901. In other words, the clerk has jurisdiction to probate a will only in accordance with the applicable statute. Thus, prior to its probate in solemn form after plaintiff acquired the land, the codicil was not a "muniment of title." Before its probate, it conveyed no life estate to Nina. Hargrave v. Gardner, 264 N.C. 117, 141 S.E.2d 36; Paul v. Davenport, supra.
Defendants' first two contentions therefore cannot be sustained. We next consider their third. The motion for judgment on the pleadings admits plaintiff's allegation that he purchased the land for value. It does not, however, establish his conclusion that he was an innocent purchaser, that is, one without knowledge of the codicil under which Nina claimsif his pleadings disclose notice as a matter of law. In legal effect this codicil is analogous to a second will, probated after a first one has been duly probated.
When a later will is probated after the probate of an earlier will, beneficiaries under the second will have no rights or remedies against one who, in good faith, for a valuable consideration, and without notice of the later will, has purchased property from a beneficiary under the earlier will. Devisees and legatees under a later will, however, can follow property into the hands of beneficiaries under the earlier will or persons who purchased from them "with knowledge of the existence of a later will and of its contents." 57 Am.Jur. Wills § 968 (1948); Gaines v. DeLa Croix, 6 Wall. 719, 18 L. Ed. 965; Annot., Probate of wills or proceedings subsequent thereto as affecting right to probate later codicil or will, and rights and remedies of parties thereunder. 107 A.L.R. 249, 260 (1937). This rule is just another application of the principle that the setting aside of a duly probated will does not affect the title of a purchaser for value from a devisee if the purchaser had no knowledge or intimation that the will would be attacked. Whitehurst v. Hinton, 209 N.C. 392, 403, 184 S.E. 66, 72; Whitehurst v. Abbott, 225 N.C. 1, 33 S.E.2d 129, 159 A.L.R. 380; Mills v. Mills, 195 N.C. 595, 143 S.E. 130; Newbern v. Leigh, 184 N.C. 166, 113 S.E. 674, 26 A.L.R. 266; Annot., Revocation of probate of will as affecting title of purchaser from beneficiaries under will, 26 A.L.R. 270 (1923). An innocent purchaser takes title free of equities of which he had no actual or constructive notice. Morehead v. Harris, 262 N.C. 330, 137 S.E.2d 174.
The decisive question here is: Did the unprobated but recorded words, "Nina hear life estate," which appeared on the same paper writing and below the will, constitute notice to plaintiff that those words might be probated as a codicil to the will, which constituted the first link in his chain of title? If the facts disclosed in an instrument appearing in a purchaser's chain of title would naturally lead an honest and prudent person to make inquiry concerning the rights of others, these facts constitute notice of everything which such inquiry, pursued in good faith and with reasonable diligence, would have disclosed. Randle v. Grady, 228 N.C. 159, 45 S.E.2d 35; German-American Bank v. Martin, 277 Ill. 629, 649, 115 N.E. 721, 729.
The answer alleges that Alice Williams "left a holographic will," but the reply does not admit this. We therefore do not know *473 whether the will was handwritten or, if it was, whether the codicil is in the same handwriting. Notwithstanding, an examination of the original paper writing of which it was a part, together with reasonable inquiry and investigation, would surely have disclosed that the codicil was in the handwriting of testatrix and therefore susceptive to probate.
Despite the economy of words and the erroneous spelling, the meaning of the codicil is clear. Testatrix, who had devised a life estate to her single daughter, decided thereafter that she wanted her married daughter, Nina, to have a life estate in her homeplace also if she so desired. If Nina survived Addie and did not desire the life estate, Pinta's fee would vest at Addie's death. The will called for no affirmative act by Nina to indicate her acceptance of the life estate, and there is a rebuttable presumption that a devisee or legatee has accepted a beneficial devise or bequest. Perkins v. Isley, 224 N.C. 793, 798, 32 S.E.2d 588, 590-91; 57 Am.Jur. Wills § 1569 (1948); 96 C.J.S. Wills § 1148 (1957). Annot., What constitutes or establishes beneficiary's acceptance or renunciation of devise or bequest, 93 A.L.R. 2d 8 (1964). Plaintiff alleges that Nina has been in possession of the property since the death of Addie. Investigation by plaintiff on 23 May 1956 would doubtlessly have disclosed if indeed plaintiff did not knowthat Nina claimed a life estate. Had she been in possession with Addie (as the answer alleges), her possession of the devised property would, in itself, have been evidence of acceptance. Hearne v. Kevan, 37 N.C. 34; 57 Am.Jur. Wills § 1570 (1948); Annot., 93 A.L.R. 2d 8, 39.
We hold that the facts disclosed by the record were sufficient to put plaintiff on inquiry, and that a proper inquiry would have disclosed that the words which purported to give Nina a life estate were susceptible to probate as a valid codicil to the will of Alice Williams. Plaintiff was therefore charged with notice of it; thus, he was not an innocent purchaser at the time he acquired the property.
The judgment of the court below is
Affirmed.
HUSKINS, J., had no part in the decision or consideration of this case.